Citation Nr: 0630954	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral high frequency hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lower left leg disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to herbicide exposure.

4.  Entitlement to service connection for coronary artery 
disease as secondary to diabetes mellitus and post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

This veteran had active service from February 1967 to 
February 1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In August 2000 and January 2001, the Board remanded these 
claims to the RO for additional action.  In September 2002, 
the Board affirmed the RO's December 1998 rating decision.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2003, based on a Joint Motion for Remand (joint 
motion), the Court issued an Order vacating the Board's 
September 2002 decision and remanding the claims to the Board 
for readjudication consistent with the joint motion.    

The Board in turn remanded the claims to the RO for 
additional action in September 2004.  For the reasons that 
follow, the Board now reopens the claim of entitlement to 
service connection for a skin disorder, including as due to 
herbicide exposure, and then REMANDS that claim as well as 
the claims of whether new and material evidence has been 
received to reopen claims for service connection for 
bilateral high frequency hearing loss and a lower left leg 
disorder to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The Board denied the veteran entitlement to service 
connection for a skin disorder on a direct basis in a 
decision dated February 1989.

2.  The veteran did not appeal the Board's February 1989 
decision despite being notified of his right to do so.  

3.  The RO denied the veteran entitlement to service 
connection for a skin disorder on a presumptive basis, 
secondary to herbicide exposure, in a rating decision dated 
June 1994.

4.  The veteran did not appeal the RO's June 1994 rating 
decision despite being notified of his right to do so.  

5.  The evidence received since the February 1989 and June 
1994 decisions is neither cumulative nor redundant, bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a skin disorder, including as due 
to herbicide exposure. 


CONCLUSIONS OF LAW

1.  The February 1989 decision, in which the Board denied 
entitlement to a skin disorder, is final.  38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1988).

2.  The June 1994 rating decision, in which the RO denied 
entitlement to service connection for a skin disorder 
secondary to herbicide exposure, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a skin 
disorder, including as due to herbicide exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.  

The Board previously denied the veteran entitlement to 
service connection for a skin disorder in a decision issued 
in February 1989.  (The Board did not consider this claim on 
a presumptive basis.)  The Board based its denial on a 
finding that, although the veteran received treatment for a 
skin rash in service, such rash was acute and transitory and 
there was no evidence of record of a current skin disorder.  
In denying the claim, the Board considered the veteran's 
service medical records, private treatment records, reports 
of VA examinations, and written statements.  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).  In this case, the Board notified the veteran of the 
February 1989 decision and of his appellate rights with 
regard to the decision, but the veteran took no action in 
response thereto.  The February 1989 decision is thus final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1988).

The RO previously denied the veteran's claim of entitlement 
to service connection for a skin disorder secondary to 
herbicide exposure in a rating decision dated June 1994.  The 
RO based this denial on a finding that there was no evidence 
that the veteran had a disease or condition related to his 
conceded Agent Orange exposure.  In denying the claim, the 
Board considered the veteran's service medical records, 
private treatment records, reports of VA examinations, and 
written statements.  

In a letter dated July 1994, the RO notified the veteran of 
the aforementioned rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The June 1994 rating 
decisions is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The veteran attempted to reopen his claim for service 
connection for a skin disorder, on both direct and 
presumptive bases (as due to herbicide exposure), by 
submitting a written statement received in April 1996.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers, which is 
neither cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the Board's February 1989 decision and the RO's June 
1994 rating decision includes service personnel records, VA 
and private treatment records, reports of VA examinations, 
the veteran's hearing testimony and written statements, and 
the veteran's representative's written statements.  This 
evidence is new because it was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denials.  

The evidence is also material because it bears directly and 
substantially upon the specific matter under consideration 
and by itself or in connection with evidence previously 
assembled it is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for a skin disorder, including as due to herbicide 
exposure.  Specifically, the newly submitted medical 
documents establish that the veteran currently has a skin 
disorder.  The absence of this type of evidence formed the 
basis of the Board's February 1989 denial of the veteran's 
claim on a direct basis.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.  It may not, however, 
decide this claim on its merits because, as explained below, 
VA has not yet satisfied its duty to assist the veteran in 
the development of this claim under the VCAA.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder, 
including as due to herbicide exposure, is reopened and, to 
this extent only, granted.


REMAND

The veteran claims entitlement to service connection for a 
skin disorder and entitlement to a reopening of his claims 
for service connection for bilateral high frequency hearing 
loss and a lower left leg disorder.  Additional action is 
necessary before the Board can decide these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Veterans Appeals (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
notification and assistance provisions of the VCAA.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  An examination in support of 
the veteran's claim for service connection for a skin 
disorder, including as due to herbicide exposure, is 
necessary in this case.  

Service and post-service medical evidence reflects that the 
veteran received treatment for skin complaints in service and 
currently has a skin disorder.  Service personnel records 
reflect that the veteran served in Vietnam during the Vietnam 
era.  As such, the veteran is presumed to have been exposed 
to herbicides during such service.  A medical opinion is 
therefore needed regarding whether any current skin disorder 
shown to exist is related to the veteran's in-service skin 
complaints and/or presumed in-service herbicide exposure.  

In addition, the Court has indicated that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004).

In March 2006, the Court held that, with regard to claims to 
reopen, VA must inform the claimant of the evidence and 
information necessary to reopen a claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 8-9 (2006).  The Court 
explained that, in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id. 
at 9-11. 

Also in March 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date and 
explain to the claimant how it will determine the disability 
rating and effective date to be assigned.  Id. at 486.   

In this case, the RO provided the veteran VCAA notice during 
the course of this appeal.  However, this notice does not 
comply with the requirements of the law as found by the Court 
in Kent and Dingess/Hartman.  To ensure the veteran's due 
process rights, VA should thus provide the veteran more 
comprehensive notice on remand.  

Finally, in a rating decision dated April 2004, the RO denied 
the veteran service connection for coronary artery disease as 
secondary to diabetes mellitus and post-traumatic stress 
disorder.  Thereafter, in a written statement received in May 
2004, the veteran expressed disagreement with the RO's 
decision.  To date, the RO has not issued a statement of the 
case is response.  A remand is thus necessary so that VA can 
cure this procedural defect.  38 C.F.R. §§ 19.9, 20.200, 
20.201 (2005); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  Once VA does so, it should 
return the veteran's claim for service connection for 
coronary artery disease as secondary to diabetes mellitus and 
post-traumatic stress disorder to the Board for a decision 
only if the veteran perfects his appeal of that claim in a 
timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that, if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a substantive appeal, the Board is not required, and in fact, 
has no authority, to decide the claim).   

Based on the foregoing, the Board remands these claims for 
the following action:

1.  Provide the veteran VCAA notice 
pertaining to all of the claims on 
appeal, which satisfies the requirements 
of the Court's holdings in Pelegrini II, 
Quartuccio, Kent and Dingess/Hartman.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a skin 
disorder, including as due to herbicide 
exposure.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) Diagnose any evident skin 
disorder;  

b) Offer an opinion regarding 
whether such disorder is at least as 
likely as not related to the 
veteran's active service, including 
documented in-service skin 
complaints and/or his presumed 
exposure to herbicides; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Furnish the veteran a statement of 
the case addressing the issue of 
entitlement to service connection for 
coronary artery disease as secondary to 
diabetes mellitus and post-traumatic 
stress disorder.  Advise the veteran that 
the Board will not decide this claim 
unless he perfects his appeal.  

4.  Readjudicate all claims properly 
perfected for appellate review.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


